Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Fort Pierce Division


                      Case No.: 2:21-mc-14073-MARTINEZ/MAYNARD

          Case Pending in the U.S. District Court for the Northern District of California:
               Sweet, et al. v. Rosenfelt, et al., 3:19-cv-03674-ALSUP (N.D. Cal.)


    IN RE SUBPOENA SERVED ON
    ELISABETH DEVOS




                      ELISABETH DEVOS’S REPLY IN SUPPORT OF
                              THE MOTION TO QUASH




                                                     Jesse Panuccio
                                                     BOIES SCHILLER FLEXNER LLP
                                                     401 E. Las Olas Blvd.
                                                     Ste. 1200
                                                     Fort Lauderdale, FL 33301
                                                     Telephone: (954) 356-0011
                                                     Email: jpanuccio@bsfllp.com
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 2 of 13




   I.     ADDITIONAL BACKGROUND.

          In response to the Motion to Quash, the Sweet Plaintiffs filed an Expedited Motion to

   Transfer, claiming that expedition was “necessary” because of the March 11 due date for summary

   judgment briefing. Doc. 12 at 2. As a result, Secretary DeVos’s time to respond to the motion

   was truncated, Docs. 13, 17, further increasing the burden on her as a nonparty. See Fed. R. Civ.

   P. 45(d)(1). The Sweet Plaintiffs filed a reply in support of their Expedited Motion to Transfer on

   February 25, 2021. Doc. 24. What the Sweet Plaintiffs failed to tell this Court, however, is that

   on February 24, they convinced the California court to extend discovery at least through the end

   of April, and perhaps for a “subsequent time period” after that. Ex. 1 (Tr. of Hr’g) at 31.

   II.    MORGAN REQUIRES QUASHAL OF THE SUBPOENA.

          Not a single word of the Opposition to the Motion to Quash provides a citation,

   justification, or argument that would permit this Court to depart from United States v. Morgan,

   313 U.S. 409 (1941). In Morgan, the Supreme Court recounted that the district court had

   authorized a deposition of the Secretary of Agriculture, during which he was “questioned at length

   regarding the process by which he reached the conclusions of his order, including the manner and

   extent of his study of the record and his consultation with subordinates.” Id. at 422. The Court

   held that “the short of the business is that the Secretary should never have been subjected to this

   examination” because it is “not the function of the court to probe the mental processes of the

   Secretary.” Id. The Supreme Court reaffirmed this principle just three years ago, when the

   Solicitor General sought, and the Court granted, an extraordinary stay of a district court’s order

   permitting the deposition of the Secretary of Commerce—a deposition that the plaintiffs claimed

   they needed for the very same reasons the Sweet Plaintiffs claim here (alleged agency pretext).

   See Renewed Application for a Stay at 29-32, In re Dep’t of Commerce, 139 S. Ct. 16 (2018) (No.



                                                    1
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 3 of 13




   18A375) (citing Morgan and arguing that “in a challenge to an agency decision, it is ‘not the

   function of the court to probe the mental processes of the Secretary’”); In re Dep’t of Commerce,

   139 S. Ct. 16, 16-17 (2018) (granting stay of order requiring deposition of Cabinet Secretary); 1

   Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2574 (2019) (even where extra-record discovery

   is justified in APA challenge, it “did not include the deposition of the Secretary”).

          The Sweet Plaintiffs seek here precisely what Morgan forecloses—to “probe the mental

   processes of the Secretary.” As stated in their initial letter to the California court, the Sweet

   Plaintiffs seek to question Secretary DeVos about “the real reasons for the delay” and about her

   alleged “hostility to the borrower defense program.” Doc. 23-3 at 3, 4. 2 The Sweet Plaintiffs

   cannot point to a single case in which a court has permitted this kind of inquiry of a Cabinet

   Secretary (current or former) and that is because Supreme Court precedent squarely forecloses it. 3



          1
             See also id. at 17 (Gorsuch, J., concurring in part and dissenting in part) (“This is all
   highly unusual, to say the least…. [T]he Court … stays Secretary Ross’s deposition after weighing,
   among other things, the likelihood of review and the injury that could occur without a stay.”).
           2
             Perhaps sensing that Morgan forecloses their gambit, the Sweet Plaintiffs now claim that
   they “are not seeking thoughts and mental processes” but rather “the testimony of Ms. DeVos to
   understand the explanation for agency inaction.” Doc. 23 at 16. The Sweet Plaintiffs fail to explain
   the difference between these two concepts, most likely because there is no difference. If what they
   want is the “agency” explanation, they can get it via interrogatories or a Rule 30(b)(6) deposition.
           3
             In a footnote, the Sweet Plaintiffs cite two cases from the Court of Federal Claims, which
   they claim support their position that a Cabinet secretary can be deposed in a case like this one.
   Doc. 23 at 18 n.7. First, neither case actually resulted in a deposition or trial testimony of a Cabinet
   secretary over objection. In Energy Capital Corp. v. United States, 60 Fed. Cl. 315 (Fed. Cl.
   2004), the party seeking the deposition withdrew the relevant motion before any deposition
   occurred, and thus the order was mooted and not appealed. See Ex. 2. In Starr International Co.
   v. United States, 121 Fed. Cl. 428 (Fed. Cl. 2015), the former Cabinet secretaries (Paulson and
   Geithner) did not object to testifying and therefore the court issued no orders on the subject.
   Second, cases in the Court of Federal Claims involve monetary claims against the United States,
   which implicate a very different set of interests than APA cases and the kind of agency
   decisionmaking at issue in Morgan. See Energy Cap., 60 Fed. Cl. at 316, 317 n.2 (issue was
   whether, in a breach of contract and Takings case, threats Secretary Cuomo allegedly made to a
   party by phone during the litigation entitled the party to attorney’s fees under the EAJA); Starr
   Int’l, 121 Fed. Cl. at 430 (issue was whether the government engaged “a taking without just
   compensation and an illegal exaction”).
                                                      2
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 4 of 13




   III.   EVEN UNDER THE STANDARD FOR SUB-CABINET OFFICIALS, QUASHAL IS REQUIRED.

          Even with respect to the standard for sub-Cabinet officials, the Sweet Plaintiffs are unable

   to carry their burden. Eleventh Circuit precedent dictates that a “district court should rarely, if

   ever, compel the attendance of a high-ranking official in a judicial proceeding.” In re United States

   (Jackson), 624 F.3d 1368, 1376 (11th Cir. 2010); see also In re United States (Kessler), 985 F.2d

   510, 512 (11th Cir. 1993) (requiring “extraordinary circumstances”). The law is the same in every

   circuit court of appeals to have addressed the issue. 4 The Sweet Plaintiffs make two arguments as

   to why their case is the “rare[], if ever,” “extraordinary” exception: (1) the apex doctrine does not

   apply to former officials and (2) even if the apex doctrine applies, the Sweet Plaintiffs have

   demonstrated Secretary DeVos has unique knowledge that is essential to the case. Both assertions

   are demonstrably incorrect.

          A.      The Apex Doctrine Applies to Former Officials.

          The Sweet Plaintiffs claim that “[c]ourts are divided” on whether the apex doctrine protects

   former high-ranking government officials, misleadingly citing only two cases that so apply the

   doctrine. Doc. 23 at 14. 5 But cases applying the apex doctrine to former officials are legion. See



          4
             See, e.g., Bogan v. City of Boston, 489 F.3d 417, 423 (1st Cir. 2007); Lederman v. N.Y.
   City Dep’t of Parks & Recreation, 731 F.3d 199, 204 (2d Cir. 2013); Franklin Sav. Ass’n v. Ryan,
   922 F.2d 209, 211 (4th Cir. 1991); In re FDIC, 58 F.3d 1055, 1060 (5th Cir. 1995); Warren Bank
   v. Camp, 396 F.2d 52, 56-57 (6th Cir. 1968); Hammer v. Ashcroft, 570 F.3d 798, 803 (7th Cir.
   2009); In re United States (Holder), 197 F.3d 310, 313-14 (8th Cir. 1999); Kyle Eng’g Co. v.
   Kleppe, 600 F.2d 226, 231-32 (9th Cir.1979); Simplex Time Recorder Co. v. Sec’y of Labor, 766
   F.2d 575, 586 (D.C. Cir. 1985); In re United States, 542 F. App’x 944, 947 (Fed. Cir. 2013).
           5
             The Sweet Plaintiffs’ few citations for “split” authority fall apart upon examination. For
   starters, none of the cases involved a former Cabinet Secretary, and thus cannot be read to
   contravene the Supreme Court’s command in Morgan that it is “not the function of the court to
   probe the mental processes of the Secretary.” 313 U.S. at 422. Moreover, the citations do not
   even support that sub-Cabinet officials lose protections after leaving office. Sanstrom v. Rosa, No.
   93-7146, 1996 WL 469589, at *1 n.1 (S.D.N.Y. Aug. 16, 1996), involved a former government
   official who had also been sued in his personal capacity. Toussie v. County of Suffolk, No. 05-
   1814, 2006 WL 1982687, at *2 (E.D.N.Y. July 13, 2006), held that such depositions should not be
                                                    3
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 5 of 13




   Lederman, 731 F.3d at 204 (applying doctrine to former deputy mayor); FDIC v. Galan-Alvarez,

   No. 15-00752, 2015 WL 5602342, at *4 (D.D.C. Sept. 4, 2015) (“The apex doctrine is no less

   applicable to former officials than to current officials.”); Moriah v. Bank of China Ltd., 72 F. Supp.

   3d 437, 440 (S.D.N.Y. 2014) (“This doctrine applies to both current and former high-ranking

   officials.”); Sargent v. City of Seattle, No. 12-1232, 2013 WL 1898213, at *3 n.2 (W.D. Wash.

   May 7, 2013) (rejecting argument that apex doctrine does not apply to official who resigned after

   deposition was sought); Dobson v. Vail, No. 10-5233, 2011 WL 4404146, at *1 (W.D. Wash. Sept.

   21, 2011) (“Courts have extended this rule to cover depositions of former high-ranking officials.”);

   Thomas v. Cate, 715 F. Supp. 2d 1012, 1049–50 (E.D. Cal. 2010) (“The general rule prohibiting

   depositions of high-ranking government officials applies to former high-ranking officials….”);

   Bey v. City of New York, No. 99-3873, 2007 WL 3010023, at *1 (S.D.N.Y. Oct. 15, 2007) (“it has

   been applied to requests to depose former high level officials”); Gil v. Cty. of Suffolk, No. 06-1683,

   2007 WL 2071701, at *2 (E.D.N.Y. July 13, 2007) (“the depositions of former high ranking

   government officials should not be lightly granted”); Croddy v. FBI, No. 00-0651, 2005 WL

   8168910, at *1 (D.D.C. Mar. 30, 2005) (“the Morgan doctrine also applies to former high-ranking

   government officials”); United States v. Wal-Mart Stores, Inc., No. 01-1521, 2002 WL 562301, at

   *4 (D. Md. Mar. 29, 2002) (“doctrine is applicable to efforts by parties to depose former high-

   ranking officials”). 6



   “lightly granted” and, generally, only where “the official has been personally involved in the events
   at issue in the case.” And Consumer Financial Protection Bureau v. Weltman, Weinberg & Reis
   Co., L.P.A., No. 17-817, 2017 WL 6042221, at *1 (N.D. Ohio Dec. 6, 2017), reached its conclusion
   with no analysis and without the benefit of briefing on the topic.
           6
             See also Horne v. Sch. Bd. of Miami-Dade Cty., 901 So. 2d 238, 241 (Fla. 1st DCA 2005)
   (“the rule prescribing that agency heads and other high-ranking officials should not be compelled
   to testify … is equally applicable to former agency heads and high-ranking officials in
   circumstances … involving past official conduct”); Arnold Agency v. W. Va. Lottery Comm’n, 526
   S.E.2d 814, 830 (W. Va. 1999) (“Former high-ranking government administrators, whose past
                                                     4
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 6 of 13




          And in this Court, the authority is uniform that the apex doctrine applies to former high-

   ranking government officials. See Cruz v. Green, No. 18-60995, 2019 WL 5208913, at *3 (S.D.

   Fla. Feb. 7, 2019) (“a former high ranking public official … is entitled to heightened protection

   from deposition even after leaving that office”); Buckler v. Israel, No. 13-62074, 2014 WL

   7777678, at *1 (S.D. Fla. Nov. 13, 2014) (“This rule has been extended to cover depositions of

   former high ranking officials.”); City of Fort Lauderdale v. Scott, No. 10-61122-CIV, 2012 WL

   760743, at *2 (S.D. Fla. Mar. 7, 2012) (same). As the Court explained in City of Fort Lauderdale,

   “[f]ormer high-ranking government administrators, whose past official conduct may potentially

   implicate them in a significant number of related actions, have a legitimate interest in avoiding

   unnecessary entanglements in civil litigation. That interest survives leaving office,” and a contrary

   rule “would serve as a significant deterrent to qualified candidates for public service.” Id. 7

            This overwhelming weight of authority exists because the interests underlying the apex

   doctrine “continue upon the official’s departure from public service.” Wal-Mart, 2002 WL

   562301, at *3. First, the apex doctrine protects against violations of the separation of powers. See

   In re United States (Jackson), 624 F.3d at 1372; Marllantas, Inc. v. Rodriguez, 806 F. App’x 864,

   867 (11th Cir. 2020) (“[J]udicial inquiry into executive motivation represents a substantial



   official conduct may potentially implicate them in a significant number of related legal actions,
   have a legitimate interest in avoiding unnecessary entanglements in civil litigation. That interest
   obviously survives leaving office. Thus, the standard … continues to apply in instances where a
   party seeks to orally depose a former high-ranking government official….”).
           7
             Courts even apply the apex doctrine to former corporate officials, to whom none of the
   constitutional concerns attach. See, e.g., ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017 WL
   5640727, at *1-2 (S.D. Fla. Aug. 31, 2017); Rembrandt Diagnostics, LP v. Innovacon, Inc., No.
   16-0698, 2018 WL 692259, at *6-7 (S.D. Cal. Feb. 2, 2018); Younes v. 7-Eleven, Inc., No. 13-
   3500, 2015 WL 12844446, at *1-2 (D.N.J. Aug. 19, 2015); Robertson v. McNeil-PPC Inc., No.
   11-09050, 2014 WL 12576817, at *15-17 (C.D. Cal. Jan. 13, 2014); Ford Motor Co. v. Edgewood
   Props., Inc., No. 06-1278, 2011 WL 2517133, at *1, *4 (D.N.J. June 23, 2011); Gauthier v. Union
   Pac. R. Co., No. 07-12, 2008 WL 2467016, at *1, *4 (E.D. Tex. June 18, 2008); In re Alcatel USA,
   Inc., 11 S.W.3d 173, 177-79 (Tex. 2000).
                                                     5
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 7 of 13




   intrusion into the workings of another Branch of Government[.]”). As the Sweet Plaintiffs admit,

   they seek to probe Secretary DeVos’s alleged motivations during her tenure as Secretary, Doc. 24

   at 10 (“personal knowledge did not magically disappear on the day that she resigned her position”),

   so nothing about her now “former” status alleviates this constitutional concern.

          Second, “subjecting officials to interrogation about how they reached particular decisions

   would impair that decision-making process by making officials less willing to explore and discuss

   all available options, no matter how controversial.” Walker v. NCNB Nat’l Bank of Fla., 810 F.

   Supp. 11, 12 (D.D.C. 1993); see also Galan-Alvarez, 2015 WL 5602342, at *4 (“[t]he integrity of

   administrative proceedings and the underlying decisionmaking process of agency officials are [sic]

   just as important where the official to be questioned no longer serves in the same position”).

   Arguing that this interest dissipates after an official resigns is like arguing an attorney may reveal

   privileged communications after the attorney withdraws from the representation, or that the

   Executive Branch’s deliberative process privilege disappears with a resignation. See Am. Can Co.

   v. Citrus Feed Co., 436 F.2d 1125, 1128 (5th Cir. 1971) (recognizing the attorney-client privilege

   “outlasts the lawyer’s employment”); Nat’l Sec. Archive v. CIA, 752 F.3d 460, 464-65 (D.C. Cir.

   2014) (holding the deliberative process privilege does not “evaporate[] over time”).

          Third, “[s]ubjecting former officials decision-making processes to judicial scrutiny and the

   possibility of continued participation in lawsuits years after leaving public office would serve as a

   significant deterrent to qualified candidates for public service…. If the immunity Morgan affords

   is to have any meaning, the protections must continue upon the official’s departure from public

   service.” Wal-Mart Stores, Inc., 2002 WL 562301, at *3. The Sweet Plaintiffs breeze past this

   concern, Doc. 23 at 15-16, but during a Cabinet secretary’s tenure, his or her department will

   necessarily be involved in many lawsuits. Indeed, a review of PACER shows that during Secretary



                                                     6
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 8 of 13




   DeVos’s tenure, the Department of Education was sued nearly 200 times, with Secretary DeVos

   being named as an official-capacity defendant in at least 47 cases, and with at least 48 cases still

   pending. It would be cold comfort for Cabinet officials facing such an onslaught of litigation to

   know that, the moment they leave office, it is open season for discovery abuse. See Wal-Mart

   Stores, 2002 WL 562301, at *3 (if apex doctrine did not apply to former officials, “such public

   servants should very well expect a mailbag full of deposition subpoenas on the day they depart”).

          B.      The Sweet Plaintiffs Fail to Establish Extraordinary Circumstances.

          Cases permitting depositions of high-level government officials are exceedingly “rare[],”

   In re United States (Jackson), 624 F.3d at 1376,8 and parties seeking such a deposition must

   “demonstrate … ‘extraordinary circumstances,’” In re United States (Kessler), 985 F.2d at 512. It

   is not enough to show that a high-ranking official might have relevant information; the

   subpoenaing party must show the official possesses information that is “essential” and “not

   obtainable from another source.” In re United States (Holder), 197 F.3d 310, 314 (8th Cir. 1999).

   Ipse dixit is not enough, and therefore the Sweet Plaintiffs do not even come close.

          The Sweet Plaintiffs claim in this Court that only Secretary DeVos has “the answer to what

   was ‘really going on’” with borrower-defense decisions. Doc. 23 at 19; see also id. at 17 (“Ms.




          8
            See, e.g., In re McCarthy, 636 F. App’x 142, 145 (4th Cir. 2015) (disallowing deposition
   of EPA Administrator); In re United States (Holder), 197 F.3d at 316 (disallowing deposition of
   Attorney General and Deputy Attorney General); A.R. v. Dudek, No. 12-60460-CIV, 2016 WL
   3753706, at *2 (S.D. Fla. Apr. 8, 2016) (disallowing deposition of Secretary of the Florida Agency
   for Health Care Administration); Spadaro v. City of Miramar, No. 11-61607-CIV, 2012 WL
   3614202, at *4 (S.D. Fla. Aug. 21, 2012) (disallowing deposition of chief of police and assistant
   chief of police); Hernandez v. Tex. Dep’t of Aging & Disability Servs., No. 11-856, 2011 WL
   6300852, at *4 (W.D. Tex. Dec. 16, 2011) (disallowing deposition of Texas governor); RI, Inc. v.
   Gardner, No. 10-1795, 2011 WL 4974834, at *3 (E.D.N.Y. Aug. 11, 2011) (disallowing
   deposition of Solicitor of Labor); Murray v. U.S. Dep’t of Treasury, No. 08-15147, 2010 WL
   1980850, at *6 (E.D. Mich. May 18, 2010) (disallowing deposition of Treasury Secretary); see
   also supra at 4-5 (citing cases disallowing depositions of former officials).
                                                    7
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 9 of 13




   DeVos has unique knowledge”); id. at 29 (claiming only Secretary DeVos “has knowledge of the

   facts Plaintiffs seek”). Yet just two days later the Sweet Plaintiffs told a very different story to the

   California court: “the reason why we are seeking documents is because discovery so far hasn’t

   been able to clearly answer one of the main questions at the center of this case which is how and

   why it came to be that the Department of Education stopped issuing Borrower Defense decisions.”

   Ex. 1 at 3:16-20; see also id. at 4:11-13 (“all of this, Your Honor, goes directly to the question of

   pretext which … is a key concern”). In other words, the Sweet Plaintiffs told the California court

   that another discovery source has the information at issue, while telling this Court the opposite.

          In addition to failing to disclose the alternative of document discovery, the Sweet Plaintiffs

   have no real answer as to why they served this subpoena before: (1) exhausting the depositions

   available to them, including a Rule 30(b)(6) deposition; (2) exhausting the interrogatories available

   to them; or (3) propounding even a single request for admission. This failure to exhaust (or even

   seriously pursue) alternative discovery is dispositive. See Sun Cap. Partners, Inc. v. Twin City

   Fire Ins. Co., 310 F.R.D. 523, 527 (S.D. Fla. 2015) (a party seeking an apex deposition must

   “establish that ... other less intrusive means of discovery, such as interrogatories and depositions

   of other employees, have been exhausted without success” (quoting Hickey v. N. Broward Hosp.

   Dist., No. 14-CV-60542, 2014 WL 7495780, at *2 (S.D. Fla. Dec. 17, 2014)). 9



          9
            See also Dudek, 2016 WL 3753706, at *2 (disallowing deposition where the propounding
   party “did not sufficiently establish that [the information sought] is not available through less
   burdensome means, such as an interrogatory”); Cruz, 2019 WL 5208913, at *4 (denying a
   deposition because the plaintiff “has not yet deposed other officials or officers”); Scott, 2012 WL
   760743, at *3 (“[Apex] discovery is permitted only where it is shown that other persons cannot
   provide the necessary information.” (quoting Bogan, 489 F.3d at 423)), *4 (denying deposition
   because “Plaintiffs never attempted to obtain the information sought through a Rule 30(b)(6)
   deposition of the City’s representative” and “never served on the City any interrogatories or
   requests for production of documents”); Stelor Prods., Inc. v. Google, Inc., No. 05-80387-CIV,
   2008 WL 4218107, at *4 (S.D. Fla. Sept. 15, 2008) (an apex “deposition will not be allowed ‘where
   the information is obtainable through interrogatories ... or [the deposition] of a designated
                                                      8
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 10 of 13




           The Sweet Plaintiffs try to get around this in two ways. First, they claim that the meager

   discovery efforts they engaged in before resorting to this extraordinary subpoena “satisfied” their

   “basic obligation.” Doc. 23 at 28. Ignoring the many cases that say exhaustion is an absolute

   requirement, they cite three cases for the notion that minimal efforts suffice. Id. at 27-28. But

   those cases say no such thing and deem exhaustion an important consideration. In any event, those

   cases involved a fast food executive, an airline executive, and a district attorney—not an attempt

   to probe the mental processes of a Cabinet secretary.

           Second, the Sweet Plaintiffs spend many pages arguing that the few depositions they have

   taken show Secretary DeVos has unique knowledge. But of the few citations they offer, not one

   actually makes the point. See Doc. 23 at 22 (quoting Jones testimony that “there’s lots of people

   who could have” decisionmaking authority regarding Calvillo Manriquez injunction) (emphasis

   added) 10; id. at 24 (quoting Jones testimony that “I do not know” who made “chilling effect”

   decision); id. (quoting Manning testimony that “I would expect that [Secretary DeVos would] be

   briefed by others”) (emphasis added) 11; id. at 26 (quoting Nevin response to question of whether

   she knew reasons for denial of additional staffing: “That’s above my pay grade. I don’t know.”);



   spokesperson[.]’” (alterations in original) (quoting United States v. Baine, 141 F.R.D. 332, 334
   (M.D. Ala. 1991)); Apple Inc. v. Corellium, LLC, No. 19-81160, 2020 WL 1849404, at *3 (S.D.
   Fla. Apr. 13, 2020) (same).
             10
                The Sweet Plaintiffs misleadingly suggest that “Under Secretary [Jones] said someone
   more ‘senior’ than her made the decision” and that this could be “one of only two people.” Doc.
   23 at 23. Here is what Under Secretary Jones actually said: “A: … I am not a senior enough
   official to have decision-making authority. Q: … [S]o who would have decision-making authority
   to -- if not you? A: I think that’s what I’m trying to tell you is that I – I – I – there’s lots of people
   who could have it. I don’t know who made all the decisions, but I do know it wasn’t me.” Doc.
   23-7 at 11 (emphasis added).
             11
                The Sweet Plaintiffs claim that Manning confirmed the “chilling effect” policy “would
   have been connected to Ms. DeVos even more directly,” but all Manning said was “I expect the
   Secretary has that authority,” not that she exercised it, and not that she is the only one with
   knowledge of that policy (indeed, he says “others” would have been involved, “including [the]
   general counsel”). Id.
                                                       9
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 11 of 13




   id. at 27 (citing nothing at all for allegation regarding “Secretary DeVos’s apparent directive of

   speed over substance”). The bottom line is the Sweet Plaintiffs have not, and cannot, point to a

   single piece of discovery that shows Secretary DeVos has unique knowledge about the topics they

   allege are essential to resolving the single remaining claim in their case.

          C.      The Record Continues to Show Harassment.

          As the Sweet Plaintiffs’ own citations make plain, courts have held that “an apex deposition

   … creates a tremendous potential for abuse or harassment.” In re Transpacific, No. 07-05634,

   2014 WL 939287, at *2 (N.D. Cal. Mar. 6, 2014); see also Cruz, 2019 WL 5208913, at *3.

   Accordingly, the Sweet Plaintiffs’ methods and motives in seeking this deposition are relevant to

   the Motion to Quash. And while the Sweet Plaintiffs complain about having their methods

   highlighted, Doc. 23 at 31-32, they have continued to violate Rule 45 by imposing undue burdens

   on a nonparty. The most recent example is failing to withdraw their request for expedition, even

   though the good-faith basis for that request has dissipated. See Ex. 1.

          And while complaining that they have been “[i]mproperly [m]align[ed],” Doc. 23 at 31,

   the Sweet Plaintiffs have simultaneously continued their negative public-relations campaign,

   which now includes their counsel offering an interview for, and highlighting on their website, an

   article that uses an anonymous “source familiar with the litigation” to criticize the Motion to

   Quash, that claims Secretary DeVos “long ago forfeited the benefit of … norms” that protect

   Cabinet officials, that criticizes both undersigned counsel and DOJ counsel for defending the apex

   doctrine, and that even insults this Court as the “notoriously anti-government transparency

   Southern District of Florida.” See Doc. 19-2.

                                             CONCLUSION

          Movant respectfully requests that this Court grant the Motion to Quash.



                                                    10
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 12 of 13




   Dated: March 1, 2021                      Respectfully submitted,

                                             s/ Jesse Panuccio

                                             Jesse Panuccio
                                             Boies Schiller Flexner LLP
                                             401 E. Las Olas Blvd.
                                             Ste. 1200
                                             Fort Lauderdale, FL 33301
                                             Telephone: (954) 356-0011
                                             Email: jpanuccio@bsfllp.com




                                        11
Case 2:21-mc-14073-JEM Document 27 Entered on FLSD Docket 03/01/2021 Page 13 of 13




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 1, 2021, the foregoing reply was served on all

   parties to this action using the CM/ECF electronic filing system.



                                                         s/ Jesse Panuccio
                                                        Jesse Panuccio




                                                  12
